Case 4:19-mc-00001-MW-CAS Document 1-1 Filed 01/24/19 Page 1 of 1

WHITMER EHRMAN, uc

 

January 28, 2019

United States District Clerk
United States District Court

For the Northern District of Florida
111 N. Adams Street

Tallahassee, Florida 32301

Re: Digital Media Solutions v. South University of Ohio LLC, et al.
In the United States District Court for the Northern District of Ohio
Eastern Division - Case No. 1:19 CV 145

FILING FOR NOTICE PURPOSES ON MISCELLANEOUS DOCKET

Dear Sir or Madam:

Pursuant to 28 USC §754, please find an original and one (1) copy of a Notice of
Appointment of Receiver, with true and correct copies of the Verified Complaint filed by
Digital Media Solutions and the Order Appointing Mark E. Dottore as Receiver, which
are attached as exhibits.

Under 28 USC §754, a federal receiver appointed in one district may sue in any federal
district court and/or be vested with complete jurisdiction and control of all such
property in that district. However, Section 754 requires the Receiver file, within ten
(10) days of his/her order of appointment, copies of the complaint and order of
appointment in the district court for each district in which the receiver plans to sue or
the subject property is located. Based on past experience, these are normally filed as
miscellaneous filings. Accordingly, please file these documents, including this cover
letter, and return a file-stamped copy to me via the enclosed, self-addressed and
prepaid envelope. It is very important that these documents be filed immediately.

Also, please find enclosed a check in the amount of $47.00 for the necessary filing fee
under 28 USC §754. Should this fee be inadequate, please file the documents (since
there is a short timeframe for filing) and contact me regarding the proper fee. I will
send the necessary fee immediately. That you for your assistance in this matter and
please do not hesitate to contact me or my assistant, Ruthie Owen, at 216.771.5056 or
rco@WEadvocate.net should you have any questions.

Sincerely,

Mary K. Whitmer
Enclosures

: 2444 Canal Road, Sulte 401, Cleveland OH 44113 « Phone: (216) 771-5056

 
